Exhibit HIBBETT SPORTS, INC. EXECUTIVE RESTRICTED STOCK UNIT AWARD AGREEMENT NOTE:This document incorporates the accompanying Grant Letter, and together they constitute a single Agreement which governs the terms and conditions of your Award in accordance with the Company’s Amended 2005 Equity Incentive Plan. THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the accompanying Grant Letter, by and between the Participant and Hibbett Sports, Inc. (together with its subsidiaries, “Company”). A.The Company maintains the Amended 2005 Equity Incentive Plan (“EIP” or “Plan”). B.The Participant has been selected by the committee administering the EIP (“Committee”) to receive a Restricted Stock Unit Award under the Plan. C.Key terms and important conditions of the Award are set forth in the cover letter (“Grant Letter”) which was delivered to the Participant at the same time as this document.This Agreement contains general provisions relating to the Award. IT IS AGREED, by and between the Company and the Participant, as follows: 1.Terms of Award. The following terms used in this Agreement shall have the meanings set forth in this paragraph 1: (a)The “Participant” is the individual named in the Grant Letter. (b)The “Grant Date” is the date of the Grant Letter. (c)The “Units” means an award denominated in shares of the Company’s Stock as specified in the Grant Letter. (d)The “Restricted Period” shall begin on the Grant Date and extend, with respect to successive installments of Units (if any), until the dates and/or events specified in the Grant Letter (including Schedule A).With respect to an Award conditioned on the achievement of one or more performance objectives set forth in the Grant Letter, the Restricted Period shall continue until the later of the Committee’s written determination that such performance objectives have been met, or the end of a service period, if any. Other terms used in this Agreement are defined pursuant to paragraph 8 or elsewhere in this Agreement. 2.Award. Subject to the terms and conditions of this Agreement, the Participant is hereby granted the number of Units set forth in paragraph 1. 3.Settlement of Awards.
